DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 recites “a second time period”. The examiner respectfully notes that in claim 8, upon which claim 10 depends, discloses “a second time period” and “the second time period”.  Therefore, in claim 10 “a second time period” should be “the second time period”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20140006465 A1), referred herein as Fang, in view of Raichstein et al. (US 20120089572 A1), referred herein as Raichstein.
Regarding Claim 1, Fang teaches
A method of managing backup data, comprising: obtaining historical information of a plurality of historical operations on target data in a backup storage device during a first time period, the historical information indicating at least types and time of occurrences of the plurality of historical operations; (Fang [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. [0025] in FIG. 2. In the example shown, backup log data from monitored backup events, e.g., logs for backup operations performed during a “detection” period, are received. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
Fang does not teach 

determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; and in response to determining that the target data is to be written to the backup storage device within the second time period, adjusting an expiration time of the target data in the backup storage device.
However, Raichstein teaches
determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; (Raichstein [0020] The amount of data backed up in incremental or differential backups since the last full backup is tracked. When it comes time to do the next full (or image) backup (e.g., a weekly full backup), if the amount of 
and in response to determining that the target data is to be written to the backup storage device within the second time period, adjusting an expiration time of the target data in the backup storage device. (Raichstein [0010] Another specific embodiment of the present invention provides for automated and self-adjusting data protection in connection with continuous data protection operations of a data store. This is established through a policy to extend the retention of data produced from the continuous data protection operations over a period of time, as the policy indicates one or more events requiring a retention period extension and duration of the retention period extension. [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.)
Fang and Raichstein are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang and Raichstein before him or her to modify the Fang’s system with Raichstein’s teaching. The motivation for doing so would be to  (Raichstein [0017]) 
Regarding Claim 3, Fang and Raichstein teach
The method of claim 1, wherein determining whether the target data is to be rewritten to a backup storage device within a second time period comprises: determining a metric for the target data based on the historical information, the metric including at least one of the following: a number of times that the target data is written in the first time period, a time interval at which the target data are written in the first time period, a frequency at which the target data is written during a specific time period within the first time period, and a time interval at which the target data is deleted in the first time period; and determining, based on the metric, whether the target data is to be rewritten to the backup storage device within the second time period. (Raichstein [0020] Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated.) (i.e. the amount of data has changed since the last full backup is the metric for a number of times that the target data is written.)
Regarding Claim 4, Fang and Raichstein teach
The method of claim 3, wherein determining, based on the metric, whether the target data is to be written to the backup storage device within the second time period comprises: processing the metric with a machine learning model to determine whether the target data is to be written to the backup storage device within the second time period, (Fang [0014] Use of machine learning techniques to detect anomalies based on backup log or other backup metadata is disclosed. In various embodiments, backup logs are leveraged to generate models to provide actionable predictive results that can help identify backup issues, to take remedial measures and/or gain insights to allow future prescriptive actions. [0020] machine learning techniques may be applied to backup log data from a “training” period  wherein the machine learning model is trained based on at least one of: a reference metric determined based on a plurality of historical operations on reference data during a third time period, and an indication of whether the reference data are written to the backup storage device within a fourth time period after the third time period. (Fang [0021] In various embodiments, the training period data used to generate the model may comprise time series data, including for each of a set of one or more features a corresponding value for each associated time or time period. For example, for a daily/nightly backup, training data may be processed for a prescribed/selected number of days. The time series data may be processed, using an MPP or other Big Data architecture, to generate models of normal and expected behavior.)
Regarding Claim 5, Fang and Raichstein teach
The method of claim 1, wherein adjusting the expiration time comprises: determining a set of time intervals between a plurality of write operations of the target data within the first time period based on the historical information; and determining the expiration time of the target data based on the set of time intervals. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine the hourly or daily time interval between the next incremental backup.)
[0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)


The method of claim 5, wherein determining the expiration time comprises: determining at least one time interval from the set of time intervals based on a degree of change between two adjacent time intervals in the set of time intervals; and determining the expiration time of the target data in the backup storage device based on the at least one time interval. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine degree of change for the first time interval.) [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Regarding Claim 8, Fang teaches
An electronic device, comprising: at least one processing unit; at least one memory coupled to the at least one processing unit and storing instructions executable by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts, comprising: obtaining historical information of a plurality of historical operations on target data in a backup storage device during a first time period, the historical information indicating at least types and time of occurrences of the plurality of historical operations; (Fang [0012] The technology can be implemented in numerous ways, including as a process; a system; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup 
Fang does not teach 

determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; and in response to determining that the target data is to be written to the backup storage device within the second time period, adjusting an expiration time of the target data in the backup storage device.
However, Raichstein teaches
determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; (Raichstein [0020] The amount of data backed up in incremental or differential backups since the last full backup is tracked. When it comes time to do the next full (or image) backup (e.g., a weekly full backup), if the amount of incremental data backed up since the last full backup is less than some specified amount (a change rate objective value), the full backup is postponed until the amount of incremental backup data reaches the specified amount. Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an 
and in response to determining that the target data is to be written to the backup storage device within the second time period, adjusting an expiration time of the target data in the backup storage device. (Raichstein [0010] Another specific embodiment of the present invention provides for automated and self-adjusting data protection in connection with continuous data protection operations of a data store. This is established through a policy to extend the retention of data produced from the continuous data protection operations over a period of time, as the policy indicates one or more events requiring a retention period extension and duration of the retention period extension. [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.)
Fang and Raichstein are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang and Raichstein before him or her to modify the Fang’s system with Raichstein’s teaching. The motivation for doing so would be to  (Raichstein [0017]) address the need for more efficient backup methods that are fully synchronized with applications and only run when required by business or data activity events.
Regarding Claim 10, Fang and Raichstein teach
The device of claim 8, wherein determining whether the target data is to be rewritten to a backup storage device within a second time period comprises: determining a metric for the target data based on the historical information, the metric including at least one of the following: a number of times that the target data is written in the first time period, a time interval at which the target data are written in the first time period, a frequency at which the target data is written during a specific time period within the first time period, and a time interval at which the target data is deleted in the first time period; and determining, based on the metric, whether the target data is to be rewritten to the backup storage device within the second time period. (Raichstein [0020] Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated.) (i.e. the amount of data has changed since the last full backup is the metric for a number of times that the target data is written.)
Regarding Claim 11, Fang and Raichstein teach
The device of claim 10, wherein determining, based on the metric, whether the target data is to be written to the backup storage device within the second time period comprises: processing the metric with a machine learning model to determine whether the target data is to be written to the backup storage device within the second time period, (Fang [0014] Use of machine learning techniques to detect anomalies based on backup log or other backup metadata is disclosed. In various embodiments, backup logs are leveraged to generate models to provide actionable predictive results that can help identify backup issues, to take remedial measures and/or gain insights to allow future prescriptive actions. [0020] machine learning techniques may be applied to backup log data from a “training” period to generate a predictive model. The predictive model may be used during a future “test” or “detection” period to detect anomalies in backup logs associated with backups performed outside the training period.)
wherein the machine learning model is trained based on at least one of: a reference metric determined based on a plurality of historical operations on reference data during a third time period, and an indication of whether the reference data are written to the backup storage device within a fourth time period after the third time period. (Fang [0021] In various embodiments, the training period data used to generate the model may comprise time series data, including for each of a set of one or more features a corresponding value for each associated time or time period. For example, for a daily/nightly backup, training data may be processed for a prescribed/selected number of days. The time series data may be processed, using an MPP or other Big Data architecture, to generate models of normal and expected behavior.)
Regarding Claim 12, Fang and Raichstein teach
The device of claim 8, wherein adjusting the expiration time comprises: determining a set of time intervals between a plurality of write operations of the target data within the first time period based on the historical information; and determining the expiration time of the target data based on the set of time intervals. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine the hourly or daily time interval between the next incremental backup.)
[0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Regarding Claim 13, Fang and Raichstein teach
The device of claim 12, wherein determining the expiration time comprises: determining at least one time interval from the set of time intervals based on a degree of change between two adjacent time intervals in the set of time intervals; and determining the expiration time of the target data in the backup storage device based on the at least one time interval. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine degree of change for the first time interval.) [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Regarding Claim 15, Fang teaches
A computer program product being tangibly stored on a non-transitory computer readable medium and comprising machine-executable instructions which, when executed in a device, cause the device to perform operations, the operations comprising: obtaining historical information of a plurality of historical operations on target data in a backup storage device during a first time period, the historical information indicating at least types and time of occurrences of the plurality of historical operations; (Fang [0012] The technology can be implemented in numerous ways, including as a process; a system; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. [0025] in FIG. 2. In the example shown, backup log data from monitored backup events, e.g., logs for backup operations performed during a “detection” period, are received. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup 
Fang does not teach 

determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; and in response to determining that the target data is to be written to the backup storage device within the second time period, adjusting an expiration time of the target data in the backup storage device.
However, Raichstein teaches
determining, based on the historical information, whether the target data is to be rewritten to the backup storage device within a second time period after the first time period; (Raichstein [0020] The amount of data backed up in incremental or differential backups since the last full backup is tracked. When it comes time to do the next full (or image) backup (e.g., a weekly full backup), if the amount of incremental data backed up since the last full backup is less than some specified amount (a change rate objective value), the full backup is postponed until the amount of incremental backup data reaches the specified amount. Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated. This approach minimizes data protection operations when they are not needed, to prevent performing unnecessary full backups when very little data has changed. This approach also initiates event-driven data protection operations when required to facilitate recovery (e.g., starting a full backup early if there is a lot of changed data). In many scenarios, performing a full 
and in response to determining that the target data is to be written to the backup storage device within the second time period, adjusting an expiration time of the target data in the backup storage device. (Raichstein [0010] Another specific embodiment of the present invention provides for automated and self-adjusting data protection in connection with continuous data protection operations of a data store. This is established through a policy to extend the retention of data produced from the continuous data protection operations over a period of time, as the policy indicates one or more events requiring a retention period extension and duration of the retention period extension. [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.)
Fang and Raichstein are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang and Raichstein before him or her to modify the Fang’s system with Raichstein’s teaching. The motivation for doing so would be to  (Raichstein [0017]) address the need for more efficient backup methods that are fully synchronized with applications and only run when required by business or data activity events.
Regarding Claim 17, Fang and Raichstein teach
The computer program product of claim 15, wherein determining whether the target data is to be rewritten to a backup storage device within a second time period comprises: determining a metric for the target data based on the historical information, the metric including at least one of the following: a number of times that the target data is written in the first time period, a time interval at which the target data are written in the first time period, a frequency at which the target data is written during a specific time period within the first time period, and a time interval at which the target data is deleted in the first time period; and determining, based on the metric, whether the target data is to be rewritten to the backup storage device within the second time period. (Raichstein [0020] Conversely, if during an incremental backup it is determined that some specified amount of data (or percentage of the full backup) has changed since the last full backup, an unscheduled full backup is initiated.) (i.e. the amount of data has changed since the last full backup is the metric for a number of times that the target data is written.)
Regarding Claim 18, Fang and Raichstein teach
The computer program product of claim 17, wherein determining, based on the metric, whether the target data is to be written to the backup storage device within the second time period comprises: processing the metric with a machine learning model to determine whether the target data is to be written to the backup storage device within the second time period, (Fang [0014] Use of machine learning techniques to detect anomalies based on backup log or other backup metadata is disclosed. In various embodiments, backup logs are leveraged to generate models to provide actionable predictive results that can help identify backup issues, to take remedial measures and/or gain insights to allow future prescriptive actions. [0020] machine learning techniques may be applied to backup log data from a “training” period to generate a predictive model. The predictive model may be used during a future “test” or “detection” period to detect anomalies in backup logs associated with backups performed outside the training period.)
wherein the machine learning model is trained based on at least one of: a reference metric determined based on a plurality of historical operations on reference data during a third time period, and an indication of whether the reference data are written to the backup storage device within a fourth time period after the third time period. (Fang [0021] In various embodiments, the training period data used to generate the model may comprise time series data, including for each of a set of 
Regarding Claim 19, Fang and Raichstein teach
The computer program product of claim 15, wherein adjusting the expiration time comprises: determining a set of time intervals between a plurality of write operations of the target data within the first time period based on the historical information; and determining the expiration time of the target data based on the set of time intervals. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the next incremental or differential backup cycle (typically scheduled hourly or daily) as in step 302, the total amount of changed data since the last full backup is determined again as in step 304.) (i.e. determine the hourly or daily time interval between the next incremental backup.) [0021] in this embodiment CDP data retention periods are automatically adjusted (i.e., extended) based on a change rate objective value to retain this data longer when possible recovery events are recognized.) (i.e. determine the expiration date of the change rate objective for the time period.)
Regarding Claim 20, Fang and Raichstein teach
The computer program product of claim 19, wherein determining the expiration time comprises: determining at least one time interval from the set of time intervals based on a degree of change between two adjacent time intervals in the set of time intervals; and determining the expiration time of the target data in the backup storage device based on the at least one time interval. (Raichstein [0058] FIG. 3 provides an illustration of a logic flow 300 for an improved incremental or differential backup cycle according to one embodiment of the present invention. When it is time to perform the 
Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20140006465 A1), referred herein as Fang, in view of Raichstein et al. (US 20120089572 A1), referred herein as Raichstein, further in view of Atluri et al. (US 20100169591 A1), referred herein as Atluri.
Regarding Claim 2, Fang and Raichstein teach
The method of claim 1, wherein obtaining the historical information comprises: in response to a historical operation on the target data during the first time period; and storing a type and time of an occurrence of the historical operation. (Fang [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
Fang-Raichstein does not teach determining a hash value of the target data and in association with the hash value.
determining a hash value of the target data and in association with the hash value. (Atluri [0178] In a more complicated validity check, using a metadata hash table containing metadata of previous writes from all of the hosts for a certain period of time can be used to perform redundant data identification from more than one host having more than one separate volume. Any new write for any new host can be checked against the table and if it is redundant then it can be deleted because another host has written the same data to another volume.)
Fang, Raichstein, and Atluri are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Raichstein, and Atluri before him or her to modify the Fang-Raichstein’s system with Atluri’s teaching. The motivation for doing so would be to  (Atluri [0178]) perform redundant data identification and (Atluri [0164]) help to identify the data writes.
Regarding Claim 9, Fang and Raichstein teach
The device of claim 8, wherein obtaining the historical information comprises: in response to a historical operation on the target data during the first time period; and storing a type and time of an occurrence of the historical operation. (Fang [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of files or other objects that were backed up, the aggregate (total, across files) amount of data that was backed up, the backup start time, stop time, and/or duration, etc.)
determining a hash value of the target data and in association with the hash value.
However, Atluri teaches determining a hash value of the target data and in association with the hash value. (Atluri [0178] In a more complicated validity check, using a metadata hash table containing metadata of previous writes from all of the hosts for a certain period of time can be used to perform redundant data identification from more than one host having more than one separate volume. Any new write for any new host can be checked against the table and if it is redundant then it can be deleted because another host has written the same data to another volume.)
Fang, Raichstein, and Atluri are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Raichstein, and Atluri before him or her to modify the Fang-Raichstein’s system with Atluri’s teaching. The motivation for doing so would be to  (Atluri [0178]) perform redundant data identification and (Atluri [0164]) help to identify the data writes.
Regarding Claim 16, Fang and Raichstein teach
The computer program product of claim 15, wherein obtaining the historical information comprises: in response to a historical operation on the target data during the first time period; and storing a type and time of an occurrence of the historical operation. (Fang [0023] FIG. 3 is a flow chart illustrating an example embodiment of a process to generate a model based on backup log data. In the example shown, backup log data from historical backup events. Fang [0027] FIG. 5 is a flow chart illustrating an example embodiment of a process to respond to anomalous backup related events…  in a backup operation performed during the detection period may reveal that a significant amount of data was deleted. (i.e. the type of operation - in this case of delete operation - is logged in the event log.) Fang [0016] In connection with performing scheduled backups, backup clients 102, 104, and 106 generate backup logs and/or other metadata that include information about each backup, such as the number of 
Fang-Raichstein does not teach determining a hash value of the target data and in association with the hash value.
However, Atluri teaches determining a hash value of the target data and in association with the hash value. (Atluri [0178] In a more complicated validity check, using a metadata hash table containing metadata of previous writes from all of the hosts for a certain period of time can be used to perform redundant data identification from more than one host having more than one separate volume. Any new write for any new host can be checked against the table and if it is redundant then it can be deleted because another host has written the same data to another volume.)
Fang, Raichstein, and Atluri are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Raichstein, and Atluri before him or her to modify the Fang-Raichstein’s system with Atluri’s teaching. The motivation for doing so would be to  (Atluri [0178]) perform redundant data identification and (Atluri [0164]) help to identify the data writes.

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20140006465 A1), referred herein as Fang,  in view of Raichstein et al. (US 20120089572 A1), referred herein as Raichstein, further in view of Armangau et al. (US 20040030727 A1), referred herein as Armangau.
Regarding Claim 7, Fang and Raichstein teach
The method of claim 1, wherein adjusting the expiration time comprising: and modifying the expiration time of the target data in the backup storage device.
(Raichstein [0010] Another specific embodiment of the present invention provides for automated and self-adjusting data protection in connection with continuous data protection operations of a data store. 
Fang-Raichstein does not teach in response to determining that the target data has been deleted from the backup storage device, rewriting the target data to the backup storage device based on a request to write the target data;
However, Armangau teaches in response to determining that the target data has been deleted from the backup storage device, rewriting the target data to the backup storage device based on a request to write the target data; (Armangau [0080] FIG. 13 shows a procedure for refreshing the oldest snapshot of the production file system with the current state of the production file system. [0081] In step 202, access to the snapshot file system is frozen. Then in step 203, the oldest snapshot is deleted, and the new snapshot is built.) (i.e. after the deletion of oldest snapshot, the backup system rewrites backup data - a new snapshot.)
Fang, Raichstein, and Armangau are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Raichstein, and Armangau before him or her to modify the Fang-Raichstein’s system with Armangau’s teaching. The motivation for doing so would be to (Armangau [0006]) reduce the impact of data loss from the network storage.
Regarding Claim 14, Fang and Raichstein teach
The device of claim 8, wherein adjusting the expiration time comprising: and modifying the expiration time of the target data in the backup storage device.
(Raichstein [0010] Another specific embodiment of the present invention provides for automated and self-adjusting data protection in connection with continuous data protection operations of a data store. This is established through a policy to extend the retention of data produced from the continuous data 
Fang-Raichstein does not teach in response to determining that the target data has been deleted from the backup storage device, rewriting the target data to the backup storage device based on a request to write the target data;
However, Armangau teaches in response to determining that the target data has been deleted from the backup storage device, rewriting the target data to the backup storage device based on a request to write the target data; (Armangau [0080] FIG. 13 shows a procedure for refreshing the oldest snapshot of the production file system with the current state of the production file system. [0081] In step 202, access to the snapshot file system is frozen. Then in step 203, the oldest snapshot is deleted, and the new snapshot is built.) (i.e. after the deletion of oldest snapshot, the backup system rewrites backup data - a new snapshot.)
Fang, Raichstein, and Armangau are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fang, Raichstein, and Armangau before him or her to modify the Fang-Raichstein’s system with Armangau’s teaching. The motivation for doing so would be to (Armangau [0006]) reduce the impact of data loss from the network storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stager; Roger Keith et al. - US 7904679 B2 - Method and apparatus for managing backup data
Thiam; Alioune et al. - US 7979649 B1 - Method and apparatus for implementing a storage lifecycle policy of a snapshot image

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183